 342..DECISIONS,NATIONAL LABOR RELATIONS BOARDAll produetioW and maintenance en ployees -employed at_the Em.-plover's FIoricon, Wisconsin, plant, excluding all salai=ie ein la eesoffice clerical employees, shop clerks, watchmen and guards, and super-visors as defined in the Act.[The Board dismissed the petition in Case No. 13-RC-4512.][Text of Direction of Election omitted from publication.]Gong Bell Manufacturing Co.andInternational Association ofMachinists,AFL, Petitioner.Case No. 1-RC 4048. October 11,1955DECISION AND CERTIFICATION OF REPRESENTATIVESPursuant to a stipulation for certification upon consent election en-tered into between the parties and the Regional Director for the FirstRegion on June 9, 1955, an election by secret ballot was conducted onJune 17, 1955, under the supervision of the Regional Director, amongthe employees in the appropriate unit at the Employer's East Hamp-ton,, Connecticut, plant.Upon completion of the election, the partieswere furnished with a tally of ballots which showed that, of approxi-mately 120 eligible voters, 61 valid votes were cast for the Petitioner,54 against, and 1 was challenged.On June 24, 1955, the Employer filed timely objections to conductaffecting the results of the election. In its objections, the Employeralleged as improper conduct the Petitioner's circulating among em-ployees, at a time the Employer could not effectively reply, statementsconcerning the Employer which statements the Employer charac-terized as false, misleading, inflammatory, and highly material. Inaccordance with the Board's Rules and Regulations, the Regional Di-rector conducted an investigation and on July 15, 1955, issued andduly served upon the parties his report on objections and recom-mended that the objections be overruled and that the Board certify thePetitioner as the bargaining agent of the employees in the appropriateunit.Thereafter, on August 2, 1955, the Employer filed its excep-tions to the Regional Director's report on objections and a supportingbrief.Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the meaning ofthe Act.'2.The labor organization involved claims,to represent certain em--ployees of the Employer.114 NLRB No. 68. GONG BELL MANUFACTURING CO.13433.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9^(c), (1) and Section 2 (6) and (7) of the Act.4.As stipulated by the parties, the following employees of the Em-ployer constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act: All pro-duction and maintenance employees employed at the Employer's EastHampton, Connecticut, plant, excluding executives, office clerical em-ployees, guards, professional employees, and supervisors as defined inthe Act.5.Inconformity with the Regional Director's recommendation, wefind no merit in the Employer's objections.The Employer submitted to the Regional Director a card, replicasof which were distributed by the Petitioner among employees in theunit on the morning of the day of the election.Printed on the cardwas the following : "Don't be fooled again.They gave with one handand then, tookmoreaway with the other.Don't let it happen again.Vote I. A. M.-A. F. L." [Emphasis supplied.] The Employer con-tends that the card referred to certain benefits it bestowed upon itsemployees in March 1954, and that it did not take"more"from itsemployees than it gave them at that time.The Regional Directorconcluded that such alleged misstatements would not be grounds forsetting aside the election.'In this regard he relied upon the rule setforth inMerckdCompany, Inc.,2where the Board held that normallyitwould "not undertake . . . to consider the truth or falsity of of-ficial union utterances, unless the ability of the employees to evaluatesuch utterances has been so impaired by the use of . . . campaigntrickery that the uncoerced desires of the employees cannot be de-termined in an election."The Employer contends, however, that thetiming of the distribution of the cards on the morning of the electionwhen it could not effectively reply under the rule ofPeerless Plywood 3constituted "campaign trickery" within the meaning of theMerckcase.We disagree. InPeerless Plywoodthe Board expressly re-served to the parties the privilege of distributing campaign literatureon company premises at any time before an election 4 Furthermore,the Board inComfort Slippersrejected the contention that underPeerless Plywoodthe distribution of union campaign literature must'The Regional Director found, contrary to the Employer's contention that the languageon the cards could not be held to have necessarily referred to the March 1954 benefits.However, we need not decide this question, for even if we accept the Employer's construc-tion of the cards, we, nevertheless, find no merit in the objections, for the reasons statedabove.a 104 NLRB 891. See alsoComfort Slipper Corporation,112 NLRB 183.3107 NLRB 427. Under the rule of this case the employer was precludedfrom address-ing any massed assembly of its employees on company time within 24 hours of the electionfor the purpose of influencing their vote in the election.See alsoCrown DrugCo., 110 NLRB 845.a Sups a. 344DECISIONS OF NATIONAL LABOR RELATIONS BOARDbe so timed as to afford an employer the opportunity to reply. 'More-over,on its face,the exception to the rule of theMerckcase quotedabove refers to "campaign trickery" that renders theemployeesin-capable of evaluating the utterances in question ; it does not refer toconduct which may place an employer at a disadvantage insofar asreplying is concerned.Mere the alleged false statements involvedonly the Petitioner's characterization of certain actions of the Em-ployer affecting the terms and conditions of employment of the veryemployees to whom the campaign propaganda was directed and who,therefore, were in a position to evaluate it.6Thus, we find that thePetitioner did not engage in "campaign trickery" within the meaningof the above exception and accordingly adopt the Regional Director'srecommendation and overrule the objections.As we have overruled the objections to the election, and as the tallyof ballots shows that the Petitioner received a majority of the validballots cast, we shall certify the Petitioner as the collective-bargainingrepresentative of the employees in the appropriate unit.[The Board certified the International Association of Machinists,AFL, as the designated collective-bargaining representative of the em-ployees of the Employer in the appropriate unit describedin para-graph numbered 4, above.]9 The Employer in support of its position relies onGummed Product8 Company,112NLRB 1092,in which the Board set aside an election on the basis of certain union mis-representations.That case involved a petitioner'smisstating to employees of the employerthe wages it had secured through negotiations with another company.The petitionerreiterated its misinformation in the face of the employer's denial of its accuracy.How-ever,that case is clearly not applicable here for as pointed out in the decision therein thepetitionerwas dealing with information peculiarly within its own knowledge. In theinstant proceeding,as noted above,the alleged false statements dealt with matters ofwhich the employees had personal knowledge. In this respect the case at bar is distinguish-able fromN. L R B v.Trinity Steel Co.,214 F. 2d 120(C. A. 5), cited by the Employer.Robberson Steel CompanyandShopman's Local Union 546 ofthe International Association of Bridge,Structural and Orna-mental Iron Workers, AFL, Petitioner.Case No. 16-RC-1689.October 11,1955DECISION AND CERTIFICATION OF RESULTS OFELECTIONPursuant to a stipulation for certification upon consent election en-tered into between the parties and the Regional Director for the Six-teenth Region on June 1, 1955, an election by secret ballot was con-ducted on June 6, 1955, under the supervision of the Regional Direc-tor among the employees in the appropriate unit at the Employer'sOklahoma City, Oklahoma, plant.Upon completion of the election,114 NLRB No. 65.